.‘.



                                                                                           :
                                                                                               514



             OFFICE      OF TtiE   All-ORNEY   GENERAL     Of= TEXAS
                                        AUSTIN
QROVCIISeLLEll
-
ryTo”*rr Om*C”AL




 XonorabloJ.       B. HoDonald,     COAIDI~~~OM~
 DapartmenO  Of .AgriOrtltvFe
 Auatla,  Texas




               Your    lattm
 thlr   sltuatioaI       L&1,
 formtllly   prdcla                                       toam     fcF   the   pa-
 pow of aoatrol                                             The prOCd&mai--
 tlanr ‘uerff
            isaus                                         eotion 8, of t&i-
                                               lag them thr’groola63¶tioor
                                                thr 8tatutMy lww%re6mtr




              ih8     Pul.8
                       surtk&  povldQ tbat ts my        8OIISails
 01 P&XMJ8      keap h$8 &ad O? pWUIbO@ 0&44l a r sr.8 of
                80
 hail*-, OF fail8 OF rofuurea,  to..dest&oy oe Q18 080 0r vmril
 laf’ested msterlel, aftor bar      beea innrtructsx to do 80 by the
                               9 0a4b a hi8 agent8 uw author-
 C~TAWSLOO~P, t,hm the COUEIII~(I
 ized to abate tb    aulaano~ and deetray the laSerted   asterialb
                                                                                 515



 Xooorablo J.Z.lluDoaald,prg8 2


 IA    Abatlt&g~8Mh   ~uiWB0e       6hO Pol88   p r o o lde
                                                        fOP lpplf~tl~
 to    A soat    Of 8aPprtrAt      ju?i8dlctloo.
                A pegopt     of th8 8)Eate lador,   gueet-gotato   ttO8V11
  hAt?Ol,      t8kit.d   gtSt88    -t-At      Of A(ploultum, ShOV8 tbt
  A aahor      af pavoPs        AAwa IA hia P8goCt,   lr 6 th r 6Ata Alngto
_ ~,“d        @At      V6OVd    ini8Ot.d 8WdS and 811p      iA t&O88 BOUW
         .

                @A 8hl8    8UtNBt     a   tlAdOF8turdi~       Of t&8 faStS PO0
 Vi8h  60 h      &~iHd      U&tk6?   pUV   aOgWIW3~6     18 l~tlti8d   CO8OOk
 h#JIMtl~8       ?.118f    USdO? th.  8tAbUt.t    aad P8~latiOM.

             800biOA    8 Of htt8k       UjJL-1,    OUtllMS    the &WOWhPS
 to? itkvdrtag    th6 RMO88U7       mF8      CO lt iA thi8 8itISt1On.
 tthIlr th. A8a888My     8twfi.brV@    b84U~tAhA      t&It  th8 Cclai881Ob
 lP, by rule sod PegUlAtloA,         BAA govepA “the ctiownsorlblng,
 OOI&tCOl, WMdlaCrliOtI     a&d &mw!k4&1~           Of 8UUh W8t 0~ di804Wa
 And thOPeattO?      18 r&u     k   IAabVfti    for  SAy pW8Oa    t0 a0 a
 sot pmhlblted by rwh PU1Ci8 aAd regulation8,a’ pdurr                   to3 o
 anythm        amod         to   be don6 br such rules &ad re$ulAtlonr.'
                8OOtiOA 10 Of th8 StStUtS   8psliiO814    pOVidb8  it
  rhrll ba     the but   oi t&a Caml88icxwr   to take porrr8rio~  of any
  iItf~OtO8    m68Pi*  1 w*ti  OP tWUI&3QPt~aiZ4 ~iOhtiO8t Of th8 PUb8
 aad    rrgulatioru,      give   aotio6 t&t    they are a ~ulsaaoe aaa am
  to   do8troy.d.
       be                  ?h0   864ktUt8 p?e8Orib8   6h  A6mr  Ma fOrm
 or suah a&lee.
                ikot1oa p oi the oslgm4lAOO          (VAP.O.,    Ar8..17ooa-1)




                                                          etmtlvr, rulea,
                                                          8-8     ei   8tAtW
                                                          mm8   iwoe    and
                                                                       516



Xoaorablo   J.   X, IcDorrrld,   page 3


           da Xaroh 17, 1944, In aa mAlOgou8 8ltuatfO% this
dspartwnt in Opiafoa go. O-5795 addressed to Honorable Roger
Q. Irvan4, hold that aa iajundtloa vould lie. A oopy of raid
OpiaiOa i8 eaaloavd herewith.

                                               very truly yoours
                                          ATTORNBX OltIIHtALOF TEXAS

                                               cIc.zz.e&   )
                                                      I .U~..-c&
                                          Bf
                                                       Dmid Yuntoh
                                                         Aaslrtaat
DU;db
Bnolomre